ORDER
PER CURIAM.
Everlee Hicks appeals from the motion court’s judgment dismissing his Rule 24.035 motion after an evidentiary hearing.1 He alleges the motion court erred when it denied the motion because the record clearly shows his counsel was ineffective by failing to request a change of venue before his guilty plea. An extended opinion would have no precedential value. The judgment of the motion court is affirmed. Rule 84.16(b).

. This court remanded the original dismissal for an evidentiary hearing in Hicks v. State, 918 S.W.2d 385 (Mo.App. E.D.1996).